Citation Nr: 0837822	
Decision Date: 11/03/08    Archive Date: 11/10/08	

DOCKET NO.  06-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.   

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
due to herbicide exposure.   

3.  Entitlement to service connection for visual impairment, 
claimed as glaucoma, retinopathy and vision problems, to 
include as due to herbicide exposure.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1966 to May 1970.  
This included one year and three days of foreign and/or sea 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
VARO in Columbia, South Carolina, and an April 2006 decision 
from the VARO in Roanoke, Virginia, that denied entitlement 
to the benefits sought.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action be required.  


REMAND

The veteran is seeking service connection for diabetes 
mellitus and complications there from, claimed as a result of 
his exposure to herbicides while serving in Southeast Asia 
during the Vietnam conflict.  His medical records establish a 
current diagnosis of diabetes mellitus many years after 
service.  In general, VA regulation allow for presumptive 
service connection for veterans suffering from diabetes 
mellitus who have been exposed to Agent Orange during 
service.  38 C.F.R. §§ 3.307(a)(1) and 3.309(e) (2007).  

The veteran's military personnel records show that from 
May 1969 until May 1970 the veteran's principal duty 
assignment was as an administrative specialist with task 
force alpha at Nakhon, Phanom, Royal Thai Air Force Base, 
Thailand (BACAF).  The veteran asserts that he was exposed to 
Agent Orange while stationed there and while serving as a 
courier delivering top secret information from Thailand to 
Vietnam (transcript on pages 7 and 8). 

The Board notes that in addition to locations in Vietnam, the 
Board is aware that a series of herbicide tests were 
conducted near Pranburi, Thailand, in 1964 and 1965.  

VA has allowed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone in 
Korea.  VA's Adjudication Procedure Manual, M21-1 MR, Part 
IV, Sub Part ii, Chapter 2, Section C, Paragraph 10(n) direct 
detailed statement of the veteran's claimed herbicide 
exposure be sent to the compensation and pension service via 
email and a review be requested of the Department of 
Defense's inventory of herbicide operations to determine 
whether herbicides were used or tested as alleged.  If the 
exposure is not verified, the request should then be sent to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) for verification.  See Robins v. Peake, No. 06-0905 
(U.S. Vet. App. Jan. 25, 2008).  

Prior to any further adjudication of the claim, the veteran's 
allegations of Agent Orange exposure in Thailand and Vietnam 
should be investigated and developed as indicated above.  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO should contact the veteran and 
ask him to provide a detailed statement 
of his claimed herbicide exposure  while 
stationed in Vietnam and Thailand during 
service.  This statement should include 
supporting details such as his specific 
location, names of any individual 
involved, and time frame during which the 
claimed exposure occurred.  

2.  After pending the veteran's detailed 
statement of claimed herbicide exposure, 
the RO should comply with the evidentiary 
development noted in M21-1 MR, Part IV, 
Sub Part ii, Chapter 2, Section C, 
Paragraph 10(n).  Specifically, the RO 
should contact the compensation and 
pension service to request review of 
DOD's inventory herbicide operations.  
Following this action, if herbicide 
exposure  to the veteran is not verified, 
then the RO should send a request to the 
JSRRC for information regarding the 
activities of the unit to which the 
veteran was assigned while he was 
stationed in Thailand.  Particular 
information should be obtained regarding 
Task Force Alpha stationed at Nakhon 
Phanom Royal Thai Air Force Base in 
Thailand, with particular emphasis on the 
months of January and February 1970.  

3.  After completion of the above, and 
following any other development warranted 
by the preceding paragraphs, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, then the 
veteran and his representative should be 
issued a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond thereto before the 
case is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



